Title: To Benjamin Franklin from Samuel Rice et al., 12 January 1782
From: Rice, Samuel
To: Franklin, Benjamin


Monsieur,
Plimouth Ce 12 jer. 1782(?)./.
Depuis un l’aps de tems Considérable nous sommes détenus dans la prison de Plimouth. Il est étonnant que L’on ne fasse pas plus de Cas de nous que si nous ne nous étions pas Comporté avec toute la fermeté qu’exigent notre état dans cette occurence; nous n’avons pas d’espoir d’etre échangé avant longtems et il est a craindre en conséquence de ce Que nos matelots ne sagagent [s’engagent] au service des anglais, Les officiers, même dont la misere est proportionnelle, pourroient bien, pour sortir d’esclavage Se sacriffier et prendre du service, Les anglais venant tous Les jours dans la prison, Les solliciter à sengager avec eu et leur représenter Leur affreuse misere, nous Sommes tous obligés de nous quotiser pour donner a nos matelots Ce qu’ils ont besoin et La pluspart N’ont n’y chemise n’y Souliers nos moyens étant absorbés par Le nombre de malheureux que nous sollicitons et la plupart d’entre nous ayant été pillés et ne possedant que ce qu’ils avoient Le jour de Leur Combat.
Comme La frégatte Lalliance à fait 9 prises et qu’il en est arrivé sept a bon port il y auroit assé de prisonniers dans ses prises pour en echanger au moins les deux tiers. Nous Vous prions, Monsieur, de nous faire donner notre échange au plutot Car sans Célérité Vous perdrés tout votre monde ou par La misere ou par Ce qu’ils prendront partit dans Les Vaisseaux anglais. Nous nous Croyons obligé tous de vous faire part de ce qui Ce passe à Ce sujet et nous esperons que vous Voudrés bien y avoir Egard. Nous sommes à bout, de Leur promettre Leur Elargissement. Ils nous disent que Leur patrie Les traite en Criminels et ne Leur Rend pas Ce qu’ils ont fait pour elle. Les rigueurs de la saison Leur rend encore Leur état plus Cruëlle et nous ne sçavons plus quels moyens mettre en usage pour les faire temporiser. Nous remettons Entre vos mains notre Espoir et nous le Regardons Comme bien fondé. / .
Nous avons l’honneur detre avec un profond Respet Monsieur, Votre très humbles et tres Obeissans serviteurs,
Saml. RiceStepn. GREGORYRobt. D. CROW
 
Notation: Stephen Gregory 12 Jany. 1782.
